DETAILED ACTION
Applicants’ arguments, filed 28 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 35-42 are directed to an invention that is independent or distinct from the invention elected in applicant’s response on 9 June 2022 for the following reasons: Claims 35-42 are drawn to a method for manufacturing a biomolecular composite, and are therefore drawn to the subject matter of Group V, as of the restriction requirement on 14 April 2022. In contrast, the elected invention is Group I of the restriction requirement mailed on 14 April 2022, as of applicant’s response on 9 June 2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1, 3, 12-15, 18, 22-24, 27, 29-30, and 33-42 are pending.
Claims 18, 22-24, 27, 29-30, and 33-42 are withdrawn from consideration due to a restriction requirement.
Claims 1, 3, and 12-15 are subject to substantive examination.

Claim Interpretation and Withdrawn Rejections
Claim 1 recites the term “cell ghost.” As best understood by the examiner, the terms “exosome”, “extracellular vesicle”, and “microvesicle” are understood to be types of cell ghosts. This is because, as best understood by the examiner, these vesicles are made from cell membranes but exclude the cytoplasmic and nuclear contents of the cell. Support for this position is set forth in the section below entitled “Technical Background Material.”
Instant claim 1 has been amended to recite a cell ghost encapsulated by a liposome, as of the first line of claim 1. In order to better explain how the claim is being interpreted, the examiner has drawn the following structure to explain this. The figure shown below has been drawn by the examiner in order to represent pictorially an example of subject matter that is within the claim scope.

    PNG
    media_image1.png
    573
    1229
    media_image1.png
    Greyscale

The examiner takes the position that none of the prior art cited in the previously applied rejections in the office action mailed on 28 June 2022 teach a composition with the above-reproduced structure or another structure that would be within the claim scope. This is because none of the previously-cited prior art teach a cell ghost encapsulated in a liposome. As such, the previously applied prior art rejections have been withdrawn and a new search has been conducted by the examiner.
The examiner further notes that instant claim 1 has been amended to recite the following limitation.

    PNG
    media_image2.png
    60
    668
    media_image2.png
    Greyscale

For the purposes of examination under prior art, the examiner understands that the ghost cells comprise membranes which include lipids and membrane proteins. The examiner takes the position that skilled artisan would have understood that the membrane proteins in the membrane of the ghost cells would have comprised ligands suitable for targeting to a desired cell or tissue. As such, this claim limitation is *not* understood to require the addition of exogenous targeting ligands.
In support of this claim interpretation, the examiner notes the instant specification on page 53, bottom paragraph, lines 24-30, relevant text reproduced below.

    PNG
    media_image3.png
    182
    644
    media_image3.png
    Greyscale

The above-reproduced text would appear to indicate that the cell membrane of the ghost cell inherently has targeting capability. Thereby, the ghost cell is understood in itself to include the required targeting ligands. Claim 1 is not understood to require the further inclusion of additional targeting ligands other than those inherently present in the ghost cell.
Claim 1 further recites the following.

    PNG
    media_image4.png
    49
    660
    media_image4.png
    Greyscale

The examiner understands this to require that were the composition of claim 1 comprising a cell ghost encapsulated by a liposome subject to shearing, extrusion, freeze thawing or sonicating, a biomolecular composite in which the cell ghost and the liposome were fused would be the resultant product. In this case, the examiner understands the phrase “fused” to indicate that there is a single membrane comprising both liposome materials and cell ghost materials.
As to claim 1, the claim recites a particular size range. This size range is understood to apply to the larger sized liposome, not the smaller sized cell ghost.
With regard to claim 3, part (ii), the claim recites various cell lines followed by text in parentheses. For example, the claim recites text such as “RAW264.7 (mouse macrophage).” The examiner understands this text to refer to the mouse macrophage cell line known by the name “RAW264.7.” As such, the examiner understands the meanings of these cell types to be clear.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi et al. (JP 2014185090 A1).
Akiyoshi et al. (JP 2014185090 A1) has been written in Japanese. However, an English-language translation has been provided by the examiner. All page and paragraph citations are to the English translation; however, the material cited therein is understood to have been present in the original Japanese document.
Akiyoshi et al. (hereafter referred to as Akiyoshi) teaches a liposome-exosome hybrid, as of Akiyoshi, page 1, abstract. Said composition is understood to have the following structure, as of Akiyoshi, page 10, claim 1 of Akiyoshi, reproduced below.

A liposome-exosome hybrid vesicle formed by complexing a liposome encapsulating a physiologically active substance and an exosome.
 
The examiner understands the above-reproduced text to teach the following, as of the diagram reproduced below which has been drawn by the examiner as a way to best visually represent what is described above.

    PNG
    media_image5.png
    500
    1070
    media_image5.png
    Greyscale

As such, the exosome of Akiyoshi is understood to be a cell ghost, and Akiyoshi thereby is understood to teach a cell ghost encapsulated by a liposome.
As to claim 1, the claim requires that the cell ghost has been emptied of substantially all of the cytosolic contents of the cell including the nucleus and nuclear contents. While Akiyoshi does not explicitly teach this, the skilled artisan would have understood that the exosome of Akiyoshi would have had this feature. This is because the term “exosome” is understood to refer to cell membrane material in the absence of cytosolic contents, the nucleus, and nuclear contents.
As to claim 1, the claim requires that the composition is processable by shearing, extrusion, or freeze thawing and sonication. The skilled artisan would have understood that the composition of Akiyoshi could have been subject to these methods even if this is not taught by Akiyoshi. Additionally, the skilled artisan would have expected that due to the physical weakness of the cell membrane (e.g. as compared with a cell wall or a solid polymer), the exosome and the liposome would have fused.
As to claim 1, the claim recites a particular size range. The examiner understands this particular size range. Akiyoshi teaches the following on page 3, second paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    262
    1462
    media_image6.png
    Greyscale

The above-indicated text appears to teach a size range overlapping with either (i) or (ii) recited by instant claim 1. In view of this overlap, Akiyoshi is not understood to be anticipatory, but there is understood to be a prima facie case of obviousness. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim recites that the cell ghost comprises ligands suitable for the targeting of the biomolecular composite to the desired cell or tissue. Akiyoshi teaches the following cells from which exosomes (i.e. cell ghosts) are prepared, as of Akiyoshi, page 7, section 1.1.3, reproduced below.

    PNG
    media_image7.png
    809
    1479
    media_image7.png
    Greyscale

The examiner understands that the above cell types would have had ligands in their membranes suitable for targeting specific cells or tissues even if this feature was not explicitly taught by Akiyoshi.
As to claim 3, the examiner notes Akiyoshi, page 7, section 1.1.3, text reproduced above in the rejection of claim 1. The K562 cells of Akiyoshi are understood to read on the required tumor cells of part (i) of claim 1, as leukemia is a type of tumor. The RAW264.7 cells are understood to read on the required macrophage cells of part (i) of claim 3.
As to claim 12, Akiyoshi teaches a physiologically active substance, as of Akiyoshi, page 10, claim 1. This is understood to read on the required cargo molecule.
As to claim 13, Akiyoshi teaches a list of drugs and nucleic acids on page 5. These read on the required transfection reagents and therapeutic agents.
As to claim 14, Akiyoshi teaches the drugs of “…Methotrexate, enositabine, cytarabine, cytarabine ocphosphatate, ancitabine hydrochloride, 5-FU drugs…” on page 5 of Akiyoshi. These are understood to read on the required chemotherapeutic agents, as methotrexate and 5-fluorouracil (abbreviated as “5-FU”) are frequently used in chemotherapy.
As to claim 15, Akiyoshi teaches the fluorescent dye known as rhodamine, as of page 7 of Akiyoshi. Akiyoshi also teaches radioactive metals generically as of page 5, third to last line.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 28 October 2022 (hereafter referred to as applicant’s response). The majority of the arguments presented by applicant appear to be specific to previously presented rejections that have been withdrawn. As these arguments relate to a rejection that is now withdrawn, the arguments are understood to be moot and will not be addressed substantively.
Applicant does appear to have presented arguments related to alleged improved results on pages 23-24 of applicant’s response. Applicant alleges that the claimed invention has the alleged advantages of increase yield and reduction in variability of processing steps. This is not probative of non-obvious for at least the following reasons.
First, to overcome a prior art rejection based upon secondary considerations such as unexpected results, objective evidence should be supported by actual proof. See MPEP 716.01(c)(I). Actual proof may include a declaration under 37 C.F.R. 1.132 or citations to the instant specification. In this case, no such actual proof appears to have been provided. This is because no declaration has been provided, nor has applicant pointed to features in the specification that allegedly show unexpected results. Attorney argument cannot take the place of evidence. See MPEP 716.01(c)(II).
Secondly, the examiner notes that direct and/or indirect comparative tests may be probative of non-obviousness. See MPEP 716.02(b)(III). In this case, no such direct or indirect comparative tests have been presented.
Third, the examiner notes that the alleged advantages detailed in applicant’s arguments appear to relate to increased yield and decreased variability within the processing steps. Even if, purely en arguendo, applicant was to have established that these alleged advantages were present in the instant invention and not in the prior art (and the examiner clarifies that this has not actually been established), it would appear that these alleged advantages would be more likely to be commensurate in scope with a method of making a product as opposed to the product itself. See MPEP 716.02(d) regarding issues relating to commensurateness in scope of unexpected results. 
The examiner further notes that with regard to increased yield, the examiner notes that a novel process of making a known product in which the yield was unexpectedly improved would appear to result in the process being patentable but would not result in the product being patentable because the product would have already been known. 

Technical Background Material
In order to provide further information regarding technical background material related to this case, the examiner cites Batrakova et al. (Journal of Controlled Release 219 (2015), pages 396-405). Batrakova et al. (hereafter referred to as Batrakova) is a review article drawn to exosomes, as of Batrakova, page 396, title and abstract. Batrakova teaches the following schematic representations of various types of extracellular vesicles, as of Batrakova, page 397, figure 2, reproduced below.

    PNG
    media_image8.png
    332
    941
    media_image8.png
    Greyscale

It is the examiner’s understanding that the teachings of Batrakova, including but not limited to the above-reproduced diagram, show that exosomes, microvesicles, and extracellular vesicles read on the required cell ghosts.
Batrakova is not understood to anticipate the claimed invention because Batrakova does not appear to teach a liposome which encapsulates an exosome, microvesicle, or extracellular vesicle (i.e. cell ghost), as required by the instant claims. The examiner notes that Batrakova teaches liposomes on page 401, left column, top paragraph and page 401, left column, near the end of the last full paragraph. However, as best understood by the examiner, these teachings appear to teach fusion of liposomes with extracellular vesicles rather than encapsulation of the extracellular vesicles in liposomes. Nevertheless, the teachings of Batrakova are relevant to examination of the instant application as they show what is meant by the term “exosome”, e.g. as used in Akiyoshi.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612